NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted January 23, 2014*
                               Decided January 23, 2014

                                        Before

                           JOEL M. FLAUM, Circuit Judge

                           DANIEL A. MANION, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

No. 13-1994

UNITED STATES OF AMERICA,                     Appeal from the United States District
     Plaintiff-Appellee,                      Court for the Southern District of Illinois.

      v.                                      No. 3:07CR30099-002-DRH

LARRY D. LOVETT,                              David R. Herndon,
    Defendant-Appellant.                      Chief Judge.



                                       ORDER

       Larry Lovett appeals from the denial of his motion for a reduced sentence under
18 U.S.C. § 3582(c)(2). He based his motion on amendments to the sentencing guidelines
that retroactively lowered the base offense level for many crimes involving crack
cocaine. See U.S.S.G. App. C, vol. III 374–85, 391–98, 416–21 (2011). The district court


      *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 13-1994                                                                           Page 2

concluded that Lovett’s imprisonment range was not affected by the amendments and
denied the motion. We affirm the district court’s order.

       Lovett pleaded guilty in 2009 to conspiracy and substantive counts of possessing
and distributing crack and powder cocaine. See 21 U.S.C. §§ 841(a)(1), 846. The district
court concluded that Lovett is a career offender and, following the directive of U.S.S.G.
§ 4B1.1(b), calculated a base offense level of 37 under that guideline and 34 under the
Chapter 2 guideline for drug offenses, see id. § 2D1.1. As required by § 4B1.1, the court
used the higher number and a criminal history category of VI to calculate an
imprisonment range of 262 to 327 months, sentencing Lovett to 276 months. When the
government later moved for a sentence reduction, ostensibly under Federal Rule of
Criminal Procedure 35(b), the district court shortened Lovett’s prison term to 228
months; this is a full year below the statutory minimum given the amount of crack and
the information filed by the government establishing a prior felony drug conviction.
See 21 U.S.C. §§ 841(b)(1)(A)(vii), 851.

       The district court correctly denied Lovett’s motion in this case. The court lacked
jurisdiction to reduce his sentence under § 3582(c)(2) because, as the court recognized,
the amendments did not lower his imprisonment range. See United States v. Davis, 682
F.3d 596, 610–11 (7th Cir. 2012); United States v. Forman, 553 F.3d 585, 589 (7th Cir. 2009).
Lovett’s range was based on the career-offender guideline, but the amendments left that
guideline untouched, providing no basis for a reduced sentence. See United States v.
Williams, 694 F.3d 917, 918–19 (7th Cir. 2012); United States v. Griffin, 652 F.3d 793, 803
(7th Cir. 2011). Indeed, the conspiracy involved more than a kilogram of crack, so the
amendments did not even effect Lovett’s base offense level under § 2D1.1(c).
Compare U.S.S.G. § 2D1.1(c)(3) (2008), with id. § 2D1.1(c)(3) (2012).

        Still, Lovett argues (and the government concedes) that, in hindsight, it is now
clear that his prior conviction for possession of a controlled substance was incorrectly
classified in the presentence report as possession with intent to deliver, and thus he is
not a career offender after all. For that reason, he insists, his § 3582(c)(2) motion should
have been granted. But this argument is beyond the scope of § 3582(c)(2). The
amendments say nothing about when to classify a defendant as a career offender, and
§ 3582(c)(2) does not open the door to reconsidering sentencing decisions that could
have been challenged on direct appeal. See Dillon v. United States, 130 S. Ct. 2683, 2694
(2010); United States v. Jackson, 573 F.3d 398, 400 (7th Cir. 2009).

                                                                                AFFIRMED.